Citation Nr: 0323794	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970. 

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO, in pertinent part, denied a 
claim of entitlement to service connection for PTSD. 

In July 1998, the veteran and his spouse presented oral 
testimony at a hearing held at the RO before a hearing 
officer, a transcript of which has been associated with the 
claims file.

In March 1999, the Board, in pertinent part, remanded the 
claim of entitlement to service connection for PTSD for 
further development and adjudicative action.

In November 2002, the Board denied the claim of entitlement 
to service connection for PTSD.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In February 2003, a Joint Motion 
for Remand and to Stay Proceedings was submitted to the CAVC.

Later that month, the CAVC issued an Order granting that 
motion and vacating the November 2002 Board decision.

The case was returned to the Board for further action 
consistent with the CAVC's February 2003 Order.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  


The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or the VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO did not provide the appellant a development letter on 
the issue on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  
Therefore, the VBA AMC should send such a letter.

Inasmuch as the case must be remanded to the VBA AMC for a 
development letter, the VBA AMC will be asked to accomplish 
additional necessary development - obtaining additional 
records and stressor verification.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Through his representative, the VBA 
AMC should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, v. Principi, 16 
Vet. App. 183 (2002).

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  Through his representative, the VBA 
AMC should ask the appellant to identify 
all sources of treatment or evaluation, 
VA and non-VA, from December 1970 to the 
present, to include where he underwent 
PTSD counseling in 1994 or 1995.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the veteran's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Center in 
Las Vegas, Nevada, from September 1998 to 
the present.

5.  Through his representative, the VBA 
AMC should ask the veteran to provide any 
additional information possible regarding 
stressful events claimed to have caused 
PTSD.  

In particular, the VBA AMC should ask the 
veteran to provide as much detailed 
information as possible regarding his 
duties in Vietnam before he was given a 
profile for his back and the dates, 
places, and detailed descriptions of 
stressor events, including the deaths of 
his buddies to include their names, 
units, dates of death and causes of 
death.  The VBA AMC should advise the 
veteran of the probative value of any lay 
statements from comrades with whom he 
served during Vietnam or others who 
participated/witnessed or had knowledge 
of any of the alleged stressful events in 
service.  The VBA AMC should advise the 
veteran that any information provided by 
him would be helpful for obtaining 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because such details would 
assist in a search for verifying 
information.

5.  The VBA AMC should send a copy of any 
additional details supplied by the 
veteran, a copy of his January 23, 1998, 
stressor statement, a copy of this 
remand, his record of service (DD-214), 
and his service personnel records, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The VBA AMC should 
request that USASCRUR provide any 
information that might corroborate any of 
the veteran's alleged stressors.  In 
particular, the VBA AMC should request 
that USASCRUR provide any unit morning 
reports, operational reports - lessons 
learned, combat operations after action 
reports, and unit histories for veteran's 
unit - C Battery, 1st Battalion, 92nd 
Artillery - for the period from May 20, 
1969, to April 12, 1970.  

The VBA AMC should also request that 
USASCRUR provide any other information as 
to where the veteran's unit was located 
during his tour in Vietnam.  

6.  Following the above, the VBA AMC must 
review the evidence in the claims file, 
including the veteran's January 23, 1998, 
stressor statement and any information 
provided by USASCRUR, and make a specific 
determination with respect to whether the 
veteran "engaged in combat with the 
enemy."  If the VBA AMC determines that 
the veteran did not engage in combat with 
the enemy, it should determine which 
claimed stressors have been corroborated 
by credible supporting evidence, with 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002).  The VBA AMC 
should address all related credibility 
issues and record all the conclusions 
they reach.  If applicable, the VBA AMC 
should list all stressors that have been 
corroborated by credible supporting 
evidence.

7.  If the VBA AMC determines that the 
veteran "engaged in combat with the 
enemy" or that any of his claimed 
stressors are corroborated by credible 
supporting evidence, the VBA AMC should 
arrange for a VA special psychiatric 
examination by a board of two 
psychiatrists who have not previously 
examined him to determine whether the 
veteran has PTSD and if present whether 
such is related to verified combat and/or 
the verified stressors provided.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  


The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners should review the 
historical evidence in the claims folder.  
The examiners should also elicit a 
detailed history of the onset of 
psychiatric symptoms from the veteran.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners are hereby notified that if 
the VBA AMC did not determine that the 
veteran engaged in combat with the enemy, 
only the stressors listed by the VBA AMC 
may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the basis 
for the diagnosis and specifically 
identify which stressor(s) is/are 
responsible for that conclusion.

If the examiners find another psychiatric 
disorder(s) present, they must opine as 
to whether any such disorder(s) is/are 
related to military service, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

If applicable, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 328 (1997); and 38 C.F.R. § 4.125 
(2002), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to PTSD.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

